COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 MARIA DURIA CHAVELAS,                                             No. 08-19-00081-CV
 INDIVIDUALLY, ALSO KNOWN AS                     §
 MARIA DURIA WILHELM, D/B/A                                          Appeal from the
 INTERNATIONAL LEGAL                             §
 SERVICES-ABOGADOS, D/B/A                                          346th District Court
 ABOGADOS SIN FRONTERAS,                         §
 D/B/A INTERNATIONAL LEGAL                                       of El Paso County, Texas
 SERVICES, AND D/B/A                             §
 ATTORNEYS WITHOUT BORDERS,                                       (TC# 2014DCV1634)
 LLC,                                            §

                              Appellant,         §

 v.                                              §

 THE STATE OF TEXAS,                             §

                               Appellee.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the clerk’s record has not been filed because

Appellant has failed to make financial arrangements to pay for the preparation and filing of the

clerk’s record, we dismiss the appeal for want of prosecution.

       On May 6, 2019, the trial court entered an order finding that Appellant is able to afford to

pay costs on appeal. When Appellant did not timely file a motion to challenge or extension motion

pursuant to TEX.R.CIV.P. 145(g), we issued an order on May 29, 2019, advising Appellant that she
is not permitted to proceed without paying costs on appeal. On June 14, 2019, Appellant filed

what we construed as an extension motion and motion to challenge. We granted the extension

motion and reviewed the merits of Appellant’s motion to challenge the trial court’s order pursuant

to TEX.R.CIV.P. 145(g). By order entered on July 3, 2019, we found that the trial court did not

abuse its discretion by concluding that Appellant is able to afford to pay costs on appeal.

Consequently, Appellant is required to pay for the clerk’s record. The Clerk of the Court notified

Appellant on July 3, 2019 that the appeal is subject to dismissal for want of prosecution without

further notice because the clerk’s record has not been filed and Appellant has not made financial

arrangements to pay for the record. The El Paso County District Clerk notified the Court on July

17, 2019, that Appellant has not made financial arrangements to pay for preparation of the clerk’s

record as required by TEX.R.APP.P. 35.3(a)(2). We conclude that the clerk’s record has not been

filed due to the fault of the Appellant. Accordingly, we dismiss the appeal for want of prosecution.

See TEX.R.APP.P. 37.3(b), 42.3(b).


August 7, 2019                                GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.
Rodriguez, J., not participating




                                               -2-